           Case 1:19-cr-00584-AT Document 20 Filed 06/10/20 Page 1 of 1

                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: _________________
                                                                   DATE FILED: 6/10/2020

               -against-
                                                                           19 Cr. 584 (AT)
ANGEL ISAAC VAZQUEZ CAMPOS,
                                                                               ORDER
                          Defendant.
ANALISA TORRES, District Judge:

       The parties having informed the Court that Defendant does not consent to proceeding with
sentencing via remote means at this time, it is hereby ORDERED that the sentencing scheduled
for June 24, 2020 is ADJOURNED to July 30, 2020, at 10:30 a.m.

      Because of the COVID-19 public health crisis, the Court adopted emergency rules for
conducting conferences and proceedings in criminal cases. See Rule 2(B) of the Court’s
Emergency Individual Rules and Practices in Light of COVID-19.

        Accordingly, Defendant is directed to confer with the Government, and submit a letter to
the docket, in advance of sentencing and no later than July 16, 2020, stating the positions of both
Defendant and the Government on “whether the Court can, consistent with the U.S. Constitution,
Federal Rules of Criminal Procedure (see, e.g., Rules 5(f), 10(b) & (c), and 43), and any other
relevant law, conduct the matter by telephone or video and, . . . whether the Defendant consents
to appearance in that manner,” or whether the matter should be adjourned until a time when it
can be completed in person. Rule 2(B) of the Court’s Emergency Individual Rules (emphasis
added).

       The Government’s submission deadline remains June 17, 2020. See ECF No. 18.

       SO ORDERED.

Dated: June 10, 2020
       New York, New York
